Exhibit 10.03

 

REACHLOCAL, INC.

 

Separation Agreement

 

And

 

General Release

 

Nathan Hanks (referred to as “Executive”) and ReachLocal, Inc., on behalf of
itself and its successors, subsidiaries, affiliates, and related companies
(referred to collectively as the “Company”), enter into this Separation
Agreement and General Release (the “Agreement”) effective as of the eighth (8th)
day following the date Executive signs this Agreement if not revoked in
accordance with the last paragraph hereof (the “Effective Date”).

 

Executive and the Company agree that as of the Effective Date, the terms and
conditions of Executive’s employment with and service to the Company will be as
set forth below:

 

1.     Resignation from Board of Directors. Effective as November 1, 2013,
Executive has resigned as a member of the Board of Directors of the Company.

 

2.     Employment Arrangements.

 

a.     As of November 1, 2013, Executive resigns as President of the Company and
shall through December 15, 2013 (the “Termination Date”), assume the role of
Senior Adviser, reporting to the Interim Chief Executive Officer. In such
capacity, Executive shall assist in the transition of his former
responsibilities as President of the Company and shall complete such special
projects as the Interim Chief Executive Officer may assign from time to time.

 

b.     Effective as of the Termination Date, Executive shall resign from his
position as Senior Adviser of the Company and Executive shall cease to be an
employee and officer of the Company and its subsidiaries and affiliates. As of
such date, Executive shall no longer hold himself out as an employee, officer,
director or representative of the Company. As of the Termination Date, that
certain employment offer letter dated May 6, 2004, as amended on February 22,
2010 between the Company and Executive (the “Offer Letter”), shall terminate and
shall be of no further force and effect, and neither the Company nor Executive
shall have any further obligations thereto, except to the extent otherwise
expressly provided therein.

 

3.     Consideration. Subject to and conditioned upon Executive’s execution and
non-revocation of this Agreement in accordance with the terms hereof, continued
compliance with the terms and conditions of this Agreement and the
Confidentiality Agreement (as defined below) and timely execution and
non-revocation, within thirty (30) days following the Termination Date, of a
release of claims against the Company in the form attached hereto as Exhibit B
(the “Release”):

 

a.     Severance. During the twelve-month period following the Termination Date
(the “Severance Period”), the Company shall pay Executive an aggregate amount
equal to $400,000, which will be payable in substantially equal installments
over the Severance Period in accordance with the Company’s standard payroll
practices as in effect from time to time, with the first payment being made on
the first payroll date following the date on which the Release has become
effective and is no longer revocable.

 

b.     Bonus Opportunity. Executive will remain eligible to receive a pro rated
annual bonus with respect to the 2013 fiscal year (the “Bonus”) under the
ReachLocal Incentive Bonus Plan. The amount of the Bonus, if any, will be equal
to the product of (i) the average of the percentages of the target annual bonus
payable to each of the Company’s executive officers (other than Executive) that
remains employed by the Company through the payment date under the ReachLocal
Incentive Bonus Plan for the 2013 fiscal year that is actually paid to each such
officer, as determined in the sole discretion of the Compensation Committee (the
“Committee”) in accordance with the methodology previously established by the
Committee with respect to the bonuses payable to such officers under the
ReachLocal Incentive Bonus Plan, multiplied by (ii) $500,000, multiplied by
(iii) the number of days from and including January 1, 2013 through and
including the Termination Date divided by 365. Except as set forth below,
payment of the Bonus (to the extent it becomes payable) will be paid on or after
March 2, 2014, but in no event later than March 15, 2014.

 

 

 
 

--------------------------------------------------------------------------------

 

 

c.     Continued Healthcare Coverage. So long as Executive timely elects health
benefits continuation pursuant to Section 4980B of the Code and the regulations
thereunder (“COBRA”), Executive shall be entitled to receive payment by the
Company of Executive’s applicable premiums for such continuation coverage under
COBRA (payable as and when such payments become due) during the period
commencing on the Termination Date and ending on the earliest to occur of (i)
the twelve month anniversary of the Termination Date, (ii) the expiration of
Executive’s eligibility for benefits under COBRA, and (iii) the date on which
Executive and his or her covered dependents, if any, become eligible for health
insurance coverage through another source.

 

d.     Treatment of Stock Options. As of the date hereof, Executive holds the
outstanding stock option grants identified on Exhibit A (collectively, the
“Stock Option Grants”). Each Stock Option Grant will become immediately vested
as of the Termination Date with respect to the number of shares set forth on
Exhibit A attached hereto. All Stock Option Grants, other than the June 25, 2007
grant (the “2007 Grant”), shall be exercisable at any time up to the 270th day
following the Termination Date, but in no event later than the expiration date
of the applicable Stock Option. The 2007 Grant shall expire in accordance with
its terms.

 

e.     Treatment of Restricted Shares. As of the date hereof, Executive holds
the outstanding time-based vesting restricted shares identified on Exhibit A
(collectively, the “Restricted Shares”). The Restricted Shares will become
immediately vested as of the Termination Date with respect to the number of
shares set forth on Exhibit A attached hereto.

 

f.     Treatment of Performance Vesting Restricted Stock Award. As of the date
hereof, Executive holds an outstanding performance vesting restricted stock
award with respect to 54,475 shares of the Company’s common stock (the
“Performance Vesting Restricted Stock Award”) granted February 14, 2013 pursuant
to that certain Restricted Stock Award Grant Notice and Restricted Stock
Agreement (the “Restricted Stock Agreement”). The Company and Executive agree
and acknowledge that the Performance Vesting Restricted Stock Award shall remain
outstanding and eligible to vest in accordance with Sections (3) and (4) of the
Restricted Stock Agreement as though Executive’s resignation constitutes a
Qualifying Termination under the Restricted Stock Agreement.

 

g.     Section 409A. It is intended that all of the benefits and payments
payable under this Agreement satisfy, to the greatest extent possible, the
exemptions from the application of Section 409A of the Internal Revenue Code of
1986, as amended (with state laws of similar effect, “Section 409A”), provided
under Treasury Regulations 1.409A-1(b)(4), 1.409A-1(b)(5), and 1.409A-1(b)(9),
and this Agreement will be construed to the greatest extent possible as
consistent with those provisions. For purposes of Section 409A (including,
without limitation, for purposes of Treasury Regulation Section
1.409A-2(b)(2)(iii)), Executive’s right to receive any installment payments
under this Agreement shall be treated as a right to receive a series of separate
payments and, accordingly, each installment payment shall at all times be
considered a separate and distinct payment.

 

 

 
2

--------------------------------------------------------------------------------

 

 

4.     No Other Compensation Owed. Executive acknowledges and agrees that except
for the payments provided above and accrued but unpaid amounts as of the
Termination Date, no other compensation, payments, wages, salary, bonuses,
commissions, benefits, severance, equity, or remuneration of any kind whatsoever
are owing to Executive as a result of his employment with or termination of
employment from the Company, or under the Offer Letter, the Severance Policy (as
defined below) or the Restricted Stock Agreement.

 

5.     Release of Claims. In exchange for the promises contained in this
Agreement and to the extent permitted by law, Executive hereby waives, releases
and forever discharges, and agrees that Executive will not in any manner
institute, prosecute or pursue, any and all complaints, claims, charges,
liabilities, claims for relief, demands, suits, actions or causes of action,
whether in law or in equity, know or unknown (collectively, “Claims”), which
Executive asserts or could assert, at common law, under any express or implied
contract, arising in tort or under any statute, rule, regulation, order or law,
whether federal, state, or local, or on any grounds whatsoever, including
without limitation, claims under the Employment, Confidential Information, and
Invention Assignment Agreement (the “Confidentiality Agreement”), Title VII of
the Civil Rights Act of 1964, Age Discrimination in Employment Act, as amended,
the Texas Labor Code, the Texas Commission of Human Rights Act, the Americans
with Disabilities Act, the Family and Medical Leave Act of 1993, and the
Executive Retirement Income Security Act of 1974, against the Company and any of
its or their current or former, owners, officials, directors, officers,
shareholders, affiliates, agents, representatives, employees, attorneys,
subsidiaries, parents, divisions, branches, units, successors, predecessors, and
assigns (collectively referred to as “Released Parties”) with respect to any
event, matter, claim, damage or injury arising out of or relating to Executive’s
employment relationship with the Company, the termination of such employment
relationship, or the Confidentiality Agreement arising up to the date and time
of signing of this Agreement by Executive.

 

Notwithstanding the foregoing, the release does not terminate Executive’s rights
(a) set forth in this Agreement, (b) with respect to the Stock Option Grants,
the Restricted Shares or the Performance Vesting Restricted Stock Award, (c)
Executive’s rights to be indemnified by the Company or any of its subsidiaries
under any agreement with the Company or any of its subsidiaries, the Company’s
certificate of incorporation or bylaws, or under applicable law or (d) resulting
from any breaches of this Agreement.

 

This Agreement also does not extend to those rights which as a matter of law
cannot be waived, including, but not limited to, unwaivable rights. If any claim
is not subject to release, to the extent permitted by law, Executive waives any
right or ability to be a class or collective action representative or to
otherwise participate in any putative or certified class, collective or
multi-party action or proceeding based on such a claim in which the Company or
any other releasee identified in this Agreement is a party.

 

6.     Outstanding Claims. Executive represents that Executive has not filed or
otherwise pursued any charges, complaints or claims of any nature which are in
any way pending against the Company or any of the Released Parties with any
local, state or federal government agency or court with respect to any matter
covered by this Agreement, and, to the extent permitted by law, will not do so
in the future. Executive further represents that he is not aware of any such
claims against the Company, including any claims under the Fair Labor Standards
Act or the Family and Medical Leave Act. If any government agency or court
assumes jurisdiction of any charge, complaint, cause of action or claim covered
by this Agreement against the Company or any of the Released Parties, on behalf
of or related to Executive, Executive will withdraw from and/or dismiss the
matter with prejudice, as to any claims Executive might have. Executive agrees
not to participate or cooperate in such matter(s) except as required by law.
Notwithstanding the foregoing or any other provision of this Agreement, this
Agreement is not intended to interfere with Executive’s exercise of any
protected, nonwaivable right, including Executive’s right to file a charge with
the Equal Employment Opportunity Commission or other government agency.  By
entering into this Agreement, however, Executive acknowledges that the
consideration set forth herein is in full satisfaction of any amounts to which
Executive might be entitled and Executive is forever discharging the Company and
the other Released Parties from any liability to Executive for any acts or
omissions occurring on or before the date of Executive’s signing of this
Agreement.

 

 

 
3

--------------------------------------------------------------------------------

 

 

7.     Exchange Act Section 16. Executive acknowledges that if Executive makes
any “reportable transactions” under Section 16 of the Exchange Act of 1934, as
amended, Executive shall immediately notify the Company of such transactions.

 

8.     Acknowledgement of Confidentiality Agreement. Executive acknowledges that
Executive (a) previously executed the Confidentiality Agreement, which shall
survive the termination of Executive’s employment with the Company, (b) is bound
by the commitments and obligations set forth in the Confidentiality Agreement,
including, without limitation, the covenants set forth in Sections 3
(Confidential Information), 8 (Solicitation of Employees), 9 (Solicitation of
Customers), and 10 (Covenant Not to Compete) therein and (c) Executive reaffirms
such covenants. Executive further acknowledges that, since the date on which he
executed the Confidentiality Agreement, he has received some or all of the
Confidential Information as described in Section 3 of the Confidentiality
Agreement.

 

9.     Return of Property. Executive affirms that on or prior to the Termination
Date, Executive will return all of the Company’s property, documents, and/or any
confidential or proprietary information in Executive’s possession or control,
including, without limitation, all computers, telephones, pagers memoranda,
books, papers, letters, formulae, computer data, disks, manuals, price
information, order forms, employee lists, potential employee lists, client
lists, customer pricing, contract terms, supplier lists, and other data (and all
copies thereof or therefrom) in any way relating to the Company’s business and
affairs, provided, however, that Executive shall be entitled to keep, and shall
not be required to return to the Company, Executive’s Company-provided laptop
any associated hardware. The Company agrees and acknowledges that during the
twelve-month period following the Termination Date, the Company shall forward to
Executive’s designated personal email account all personal emails of Executive.

 

10.   Non-Disparagement Covenant. Executive will not disparage or denigrate the
Company, its officers, directors and employees, or its products and services of
the Company. In particular, Executive agrees that Executive will not provide
information, issue statements, or take any action, directly or indirectly, that
would cause the Company, its business strategies and operations, and any of the
Company’s officers, directors, employees, shareholders, or affiliates, any
embarrassment or humiliation or otherwise cause or contribute to the Company
being held in disrepute.

 

11.   Remedies. In recognition of the fact that irreparable injury will result
to the Company in the event of a breach by Executive of Paragraphs 8, 9 or 10 of
this Agreement that monetary damages for such breach would not be readily
calculable, and that the Company would not have an adequate remedy at law,
Executive acknowledges, consents and agrees that in the event of such breach, or
the threat thereof, the Company shall be entitled, in addition to any other
legal remedies and damages available, to specific performance thereof and to
temporary and permanent injunctive relief (without the necessity of posting a
bond) to restrain the violation or threatened violation of such obligations by
Executive. Should Executive ever breach any provision or obligation under this
Agreement, Executive explicitly agrees to pay all damages (including, but not
limited to, litigation and/or defense costs, expenses, and reasonable attorneys’
fees) incurred by the Company as a result of the breach. Nothing in this
Paragraph shall, or is intended to, limit or restrict any other rights or
remedies the Company may have by virtue of this Agreement or otherwise.

 

 

 
4

--------------------------------------------------------------------------------

 

 

12.   No Admission of Liability. By entering into this Agreement, the Company
and all Released Parties do not admit any liability whatsoever to Executive or
to any other person arising out of any claims heretofore or hereafter asserted
by Executive.

 

13.   Agreement to Cooperate With the Company. Executive agrees to assist the
Company in any formal or informal legal matters in which Executive is named as a
party or has knowledge relevant to the matter. Executive acknowledges and agrees
that such assistance may include, but will not be limited to, providing
background information regarding any matter on which Executive previously
worked, aiding in the drafting of declarations, executing declarations or
similar documents, testifying or otherwise appearing at investigation
interviews, depositions, arbitrations or court hearings and preparing for the
above-described or similar activities. Executive understands that Executive will
receive no additional pay for Executive’s assistance beyond that provided in
this Agreement.

 

14.   Tax Withholding. The Company may withhold from any amounts payable under
this Agreement such federal, state, local or foreign taxes as shall be required
to be withheld pursuant to any applicable law or regulation.

 

15.   Severability. In the event any one or more of the provisions contained in
this Agreement shall, for any reason, be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect the other provisions of this Agreement, and this Agreement
shall be construed as if such invalid, illegal or unenforceable provision had
never been contained herein. If, moreover, any one or more of the provisions
contained in this Agreement shall for any reason be held to be excessively broad
as to duration, geographical scope, activity, duration, or subject, it shall be
construed by limiting and reducing it to the extent necessary to be valid and
enforceable under the applicable law as it shall then appear while giving
effect, to the greatest degree possible, to the original intent of such
provision.

 

16. Executive Acknowledgements. Executive hereby affirms and acknowledges that
Executive has read the foregoing Agreement, has had sufficient time and
opportunity to review or discuss it with the counsel of Executive’s choice, and
fully understands and appreciates the meaning of each of its terms, and that it
is a voluntary, full and final compromise, release and settlement of all claims,
known or unknown, with respect to the claims identified and referred to herein.

 

17.   Entire Agreement.

 

a.     This Agreement, together with the Confidentiality Agreement and the
Arbitration Agreement (as defined below), constitutes the complete understanding
between Executive and the Company and supersedes any and all prior agreements
(including the Offer Letter, to the extent the terms thereof are inconsistent
with this Agreement), promises, representations, or inducements, no matter its
or their form, concerning its subject matter. No promises or agreements made
subsequent to the execution of this Agreement by Executive and the Company shall
be binding unless reduced to writing and signed by authorized representatives of
Executive and the Company.

 

b.      Executive acknowledges and agrees that Executive is hereby expressly
consenting to all of the foregoing, including without limitation, his
resignation from the Board and any modification of his authority, duties and
responsibilities as set forth in Section 2 above, and, accordingly, none of the
foregoing changes to the terms of Executive’s service relationship shall
constitute “Good Reason” within the meaning of the Company’s Amended and
Restated Change in Control and Severance Policy for Senior Management (the
“Severance Policy”), an “Involuntary Termination” within the meaning of the
Offer Letter or the Severance Policy, or “Good Reason” within the meaning of the
Restricted Stock Agreement. Furthermore, Executive and the Company acknowledge
and agree that the termination of Executive’s employment as set forth herein
will not constitute (i) a termination by the Company without “Cause” or by
Executive for “Good Reason” for purposes of the Severance Policy, (ii) an
“Involuntary Termination” for purposes of the Offer Letter or (iii) a
“Qualifying Termination” for purposes of the Restricted Stock Agreement.

 

 

 
5

--------------------------------------------------------------------------------

 

 

18    Choice of Law/Venue. This Agreement shall be governed by Texas law. If a
dispute arises under this Agreement: (a) Executive and the Company
acknowledge and re-affirm their commitment to arbitrate such disputes pursuant
to the separate Arbitration Agreement executed by Executive on September 8, 2009
(the “Arbitration Agreement”); (b) Executive and the Company both irrevocably
consent to the exclusive jurisdiction and venue of the state and federal courts
located within Collin County, Texas for resolution of any matter not subject to
the foregoing Arbitration Agreement; and (c) the prevailing party in any
arbitration or court proceeding shall be entitled to recover its reasonable
attorneys’ fees, expenses and costs.

 

 

PLEASE READ THIS AGREEMENT AND CAREFULLY CONSIDER ALL OF ITS PROVISIONS BEFORE
SIGNING IT. EXECUTIVE SHOULD CONSULT AN ATTORNEY OF HIS CHOICE ABOUT THIS
AGREEMENT BEFORE HE SIGNS THE AGREEMENT. THIS AGREEMENT CONTAINS A RELEASE OF
ALL KNOWN AND UNKNOWN CLAIMS, INCLUDING THOSE UNDER FEDERAL, STATE AND LOCAL
LAWS PROHIBITING DISCRIMINATION IN EMPLOYMENT, TO THE EXTENT PERMITTED BY LAW.

 

IN ACCORDANCE WITH THE OLDER WORKERS BENEFIT PROTECTION ACT OF 1990, EXECUTIVE
IS HEREBY ADVISED AS FOLLOWS:

 

(A)     EXECUTIVE HAS THE RIGHT TO CONSULT WITH AN ATTORNEY BEFORE SIGNING THIS
AGREEMENT;

 

(B)     EXECUTIVE HAS TWENTY-ONE (21) DAYS TO CONSIDER THIS AGREEMENT BEFORE
SIGNING IT; AND

 

(C)     EXECUTIVE HAS SEVEN (7) DAYS AFTER SIGNING THIS AGREEMENT TO REVOKE THIS
AGREEMENT, AND THIS RELEASE WILL BECOME EFFECTIVE UPON THE EXPIRATION OF THAT
REVOCATION PERIOD. IF EXECUTIVE WISHES TO REVOKE THIS AGREEMENT, EXECUTIVE MUST
DELIVER NOTICE OF EXECUTIVE’S REVOCATION IN WRITING, NO LATER THAN 5:00 P.M. ON
THE 7TH DAY FOLLOWING EXECUTIVE’S EXECUTION OF THIS AGREEMENT TO REACHLOCAL,
INC., 21700 OXNARD STREET, SUITE 1600, WOODLAND HILLS, CA 91367, ATTN: ADAM
WERGELES, AWERGELES@REACHLOCAL.COM. EXECUTIVE UNDERSTANDS THAT IF HE REVOKES
THIS AGREEMENT, IT WILL BE NULL AND VOID IN ITS ENTIRETY (OTHER THAN SECTION 1),
AND HE WILL NOT BE ENTITLED TO ANY PAYMENTS OR BENEFITS PROVIDED IN SECTION 3 OF
THIS AGREEMENT.

 

 

 
6

--------------------------------------------------------------------------------

 

 

EXECUTIVE FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION, ENTERS INTO THIS
AGREEMENT INTENDING TO WAIVE, SETTLE AND RELEASE ALL CLAIMS EXECUTIVE HAS OR
MIGHT HAVE AGAINST RELEASEES.

 

 

 

 

 

Dated: November 1, 2013   

/s/ Nathan Hanks

     

Nathan Hanks

                   Dated: November 1, 2013  ReachLocal, Inc.           By    
/s/ David Carlick       David Carlick       Interim CEO  



 

 
7

--------------------------------------------------------------------------------

 

 

Exhibit A

 

Stock Option Grants

 

Grant Date

Exercise Price

Number of Shares Vested as of Prior to Termination1

Number of Shares to Accelerate in Connection with Termination

Total Exercisable as of Termination Date

June 25, 2007

$1.03

50,000

0

50,000

February 1, 2008

$9.226

100,000

0

100,000

September 19, 2008

$10.91

140,000

0

140,000

April 23, 2009

$10.91

220,000

0

220,000

May 20, 2010

$13.00

87,500

12,500

100,000

February 17, 2011

$22.46

68,749

25,000

93,749

February 17, 2012

$7.86

6,666

16,000

22,666

February 14, 2013

$12.98

0

21,385

21,385

 

 

Restricted Shares

 

 

Grant Date

Number of Shares to Accelerate in Connection with Termination

February 17, 2012

2,000

 

 

 

 

 

 

--------------------------------------------------------------------------------

1 Estimated number of shares subject to vested options as of December 15, 2013
will be reduced by option exercises after the date hereof and before December
15, 2013.

 

 


--------------------------------------------------------------------------------

 

 

Exhibit B

 

Form of General Release

 

 

 

Nathan Hanks (referred to as “Executive”) hereby agrees as follows as of this
[___] day of [_________], 2013:

 

1.     Release. In consideration for the amounts payable to Nathan Hanks,
(“Executive”) pursuant to the terms of that certain Separation Agreement and
General Release (the “Agreement”) dated ___________, 2013 between Executive and
ReachLocal, Inc. (the “Company”), and to the extent permitted by law, Executive
hereby waives, releases and forever discharges, and agrees that Executive will
not in any manner institute, prosecute or pursue, any and all complaints,
claims, charges, liabilities, claims for relief, demands, suits, actions or
causes of action, whether in law or in equity, know or unknown (collectively,
“Claims”), which Executive asserts or could assert, at common law, under any
express or implied contract, arising in tort or under any statute, rule,
regulation, order or law, whether federal, state, or local, or on any grounds
whatsoever, including without limitation, claims under the Employment,
Confidential Information, and Invention Assignment Agreement (the
“Confidentiality Agreement”), Title VII of the Civil Rights Act of 1964, Age
Discrimination in Employment Act, as amended, the Texas Labor Code, the Texas
Commission of Human Rights Act, the Americans with Disabilities Act, the Family
and Medical Leave Act of 1993, and the Executive Retirement Income Security Act
of 1974, against the Company and any of its or their current or former, owners,
officials, directors, officers, shareholders, affiliates, agents,
representatives, employees, attorneys, subsidiaries, parents, divisions,
branches, units, successors, predecessors, and assigns (collectively referred to
as “Released Parties”) with respect to any event, matter, claim, damage or
injury arising out of or relating to Executive’s employment relationship with
the Company, the termination of such employment relationship, or the
Confidentiality Agreement arising up to the date and time of signing of this
Agreement by Executive.

 

Notwithstanding the foregoing, the release does not terminate Executive’s rights
(a) set forth in the Agreement, (b) with respect to the Stock Option Grants, the
Restricted Shares or the Performance Vesting Restricted Stock Award as set forth
in the Agreement, or (c) Executive’s rights to be indemnified by the Company or
any of its subsidiaries under any agreement with the Company or any of its
subsidiaries, the Company’s certificate of incorporation or bylaws, or under
applicable law.

 

This Release also does not extend to those rights which as a matter of law
cannot be waived, including, but not limited to, unwaivable rights. If any claim
is not subject to release, to the extent permitted by law, Executive waives any
right or ability to be a class or collective action representative or to
otherwise participate in any putative or certified class, collective or
multi-party action or proceeding based on such a claim in which the Company or
any other releasee identified in this Release is a party.

 

2.     Outstanding Claims. Executive represents that Executive has not filed or
otherwise pursued any charges, complaints or claims of any nature which are in
any way pending against the Company or any of the Released Parties with any
local, state or federal government agency or court with respect to any matter
covered by this Release, and, to the extent permitted by law, will not do so in
the future. Executive further represents that he is not aware of any such claims
against the Company, including any claims under the Fair Labor Standards Act or
the Family and Medical Leave Act. If any government agency or court assumes
jurisdiction of any charge, complaint, cause of action or claim covered by this
Release against the Company or any of the Released Parties, on behalf of or
related to Executive, Executive will withdraw from and/or dismiss the matter
with prejudice, as to any claims Executive might have. Executive agrees not to
participate or cooperate in such matter(s) except as required by law.
Notwithstanding the foregoing or any other provision of this Release, this
Release is not intended to interfere with Executive’s exercise of any protected,
nonwaivable right, including Executive’s right to file a charge with the Equal
Employment Opportunity Commission or other government agency.  By entering into
this Release, however, Executive acknowledges that the consideration set forth
herein is in full satisfaction of any amounts to which Executive might be
entitled and Executive is forever discharging the Company and the other Released
Parties from any liability to Executive for any acts or omissions occurring on
or before the date of Executive’s signing of this Release.

 

 

 


--------------------------------------------------------------------------------

 

 

3.     Executive Acknowledgements. Executive hereby affirms and acknowledges
that Executive has read the Release and the Agreement, has had sufficient time
and opportunity to review or discuss it with the counsel of Executive’s choice,
and fully understands and appreciates the meaning of each of their terms, and
that it is a voluntary, full and final compromise, release and settlement of all
claims, known or unknown, with respect to the claims identified and referred to
herein.

 

4.     Choice of Law/Venue. This Release shall be governed by Texas law. If a
dispute arises under this Release: (a) Executive and the Company acknowledge and
re-affirm their commitment to arbitrate such disputes pursuant to the separate
Arbitration Agreement executed by Executive on September 8, 2009 (the
“Arbitration Agreement”); (b) Executive and the Company both irrevocably consent
to the exclusive jurisdiction and venue of the state and federal courts located
within Collin County, Texas for resolution of any matter not subject to the
foregoing Arbitration Agreement; and (c) the prevailing party in any arbitration
or court proceeding shall be entitled to recover its reasonable attorneys’ fees,
expenses and costs.

 

PLEASE READ THIS RELEASE CAREFULLY CONSIDER ALL OF ITS PROVISIONS BEFORE SIGNING
IT. EXECUTIVE SHOULD CONSULT AN ATTORNEY OF HIS CHOICE ABOUT THIS RELEASE BEFORE
HE SIGNS THE RELEASE. THIS RELEASE CONTAINS A RELEASE OF ALL KNOWN AND UNKNOWN
CLAIMS, INCLUDING THOSE UNDER FEDERAL, STATE AND LOCAL LAWS PROHIBITING
DISCRIMINATION IN EMPLOYMENT, TO THE EXTENT PERMITTED BY LAW.

 

IN ACCORDANCE WITH THE OLDER WORKERS BENEFIT PROTECTION ACT OF 1990, EXECUTIVE
IS HEREBY ADVISED AS FOLLOWS:

 

(A)     EXECUTIVE HAS THE RIGHT TO CONSULT WITH AN ATTORNEY BEFORE SIGNING THIS
RELEASE;

 

(B)     EXECUTIVE HAS TWENTY-ONE (21) DAYS TO CONSIDER THIS RELEASE BEFORE
SIGNING IT; AND

 

(C)     EXECUTIVE HAS SEVEN (7) DAYS AFTER SIGNING THIS RELEASE TO REVOKE THIS
RELEASE, AND THIS RELEASE WILL BECOME EFFECTIVE UPON THE EXPIRATION OF THAT
REVOCATION PERIOD. IF EXECUTIVE WISHES TO REVOKE THIS RELEASE, EXECUTIVE MUST
DELIVER NOTICE OF EXECUTIVE’S REVOCATION IN WRITING, NO LATER THAN 5:00 P.M. ON
THE 7TH DAY FOLLOWING EXECUTIVE’S EXECUTION OF THIS RELEASE TO REACHLOCAL, INC.,
21700 OXNARD STREET, SUITE 1600, WOODLAND HILLS, CA 91367, ATTN: ADAM WERGELES,
AWERGELES@REACHLOCAL.COM. EXECUTIVE UNDERSTANDS THAT IF HE REVOKES THIS RELEASE,
IT WILL BE NULL AND VOID IN ITS ENTIRETY, AND HE WILL NOT BE ENTITLED TO ANY
PAYMENTS OR BENEFITS PROVIDED IN SECTION 3 OF THE AGREEMENT.

 

 

 


--------------------------------------------------------------------------------

 

 

EXECUTIVE FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION, ENTERS INTO THIS
RELEASE INTENDING TO WAIVE, SETTLE AND RELEASE ALL CLAIMS EXECUTIVE HAS OR MIGHT
HAVE AGAINST RELEASEES.

 

 

 

Dated:

 

 

 

 

 

 

 

Nathan Hanks

 